PER CURIAM.
Appellant challenges his judgments and sentences in St. Johns County Circuit Court case numbers 2015-CF-324 and 2015-CF-547. We affirm the judgments and sentences but remand the case to correct a scrivener’s error. Appellant pled no contest, but the amended judgments in both cases, and the amended order of drug offender probation in case number 2015-CF-324, indicate that he entered a plea of guilty. Therefore, we remand the case to the trial judge to correct the judgments in both cases and the order of probation in case number 2015-CF-324 to reflect Appellant’s no contest pleas.
AFFIRMED AND REMANDED WITH DIRECTIONS.
WALLIS, and EDWARDS, JJ., and JACOBUS, B.W., Senior Judge, concur.